                                                                          Fish & Richardson P.C.
                                                                          1000 Maine Avenue, S.W.
                                                                          Suite 1000
                                                                          Washington, DC 20024
                                                                          202 783 5070 main
                                                                          202 783 2331 fax


                                                                          Ruffin B. Cordell
                                                                          Principal
                                                                          cordell@fr.com
                                                                          202 626 6449 direct
By Electronic Filing

October 2, 2020

Chambers of Hon. Stephanie A. Gallagher
United States District Judge
101 West Lombard Street
Baltimore, Maryland 21201
Telephone (410) 962-7780


RE: Paice LLC, et al. v. Bayerische Motoren Werke AG, et al., Civil No.: SAG-19-3348


Your Honor:

Plaintiffs Paice LLC and the Abell Foundation Inc. (“Plaintiffs”) thank the Court for setting the
upcoming teleconference to discuss the appointment of a third-party expert to help resolve the
discovery issue concerning BMW’s source code production. Plaintiffs are committed to helping
the Court resolve this issue in the most efficient manner possible and appreciate the Court’s
potential frustration with this issue as the parties continue to stand at an impasse.

Despite the complexity of the subject matter at hand, the issue for the Court is straightforward
and rests on undisputed facts. It is undisputed that BMW’s engineers use high-level, human
readable source code like BACE to program the accused products. It is undisputed that this
source code exists and is held on BMW’s servers. It is undisputed that this information is
directly relevant to the issues in this case, and perhaps some of the most relevant information in
this case. It is undisputed that this material is not privileged or otherwise immune from
discovery. As such, BMW’s source code is indisputably relevant, not privileged, and available
and should be produced pursuant to Rule 26(b) of the Federal Rules of Civil Procedure.

BMW’s only argument to withhold this discovery is that it is theoretically possible for Plaintiffs’
experts to spend hundreds of hours to “make do” with the machine generated code that BMW
has produced. But exploring such hypotheticals is ultimately unfruitful because the legal issue
Hon. Stephanie A. Gallagher
Page 2



here is whether the missing software is relevant, and no party, expert, or advocate has disputed
the direct relevance of the BMW source code.1

Plaintiffs thus respectfully submit that the issue is straightforward, and easily resolved. To the
extent the Court wishes to dig further, however, Plaintiffs would welcome the Court’s
appointment of a third-party expert. We are working with BMW to identify potential candidates
for the Court’s consideration at the teleconference in the event that the Court decides that the
appointment of an expert is necessary.

Plaintiffs thank the Court for its attention to this matter. We are available to address any
questions Your Honor may have.

Sincerely,




Ruffin B. Cordell




1
 BMW’s suggestion that it did not know the BACE software was relevant until the meeting
between the experts is incorrect. Plaintiffs informed BMW’s counsel in early August that the
BACE software appears to be highly relevant but was missing or otherwise non-functional.
Plaintiffs subsequently identified this missing software in its August 17, 2020 letter to the Court.
